Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 1, 2022

                                    No. 04-21-00550-CV

Jose VAZQUEZ-VICENTE, M.D. d/b/a Advanced Health Institute for Women’s Health, P.A.,
                                 Appellant

                                              v.

                            Priscilla VILLARREAL-TREVINO,
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2021CVB001055D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
        This is an accelerated appeal and appellant’s brief was originally due on January 24,
2022. On January 31, 2022, appellant filed an unopposed motion requesting an extension of time
until February 23, 2022.

      The motion is GRANTED, and appellant is ORDERED to file his brief no later than
February 23, 2022.


                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court